Putnam Investments One Post Office Square Boston, MA 02109 March 1, 2017 Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Putnam Absolute Return 100 Fund, Putnam Absolute Return 300 Fund, Putnam Absolute Return 500 Fund, and Putnam Absolute Return 700 Fund and Global Sector Fund (the “Funds”), each a series of Putnam Funds Trust (Reg. No. 33-515) (811-07513) Post-Effective Amendment No. 255 to Registration Statement on Form N-1A Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Funds hereby certify that the form of Prospectus and Statement of Additional Information that would have been filed on behalf of the Funds pursuant to Rule 497(c) upon the effectiveness of Post-Effective Amendment No. 255 to the Funds’ Registration Statement on Form N-1A (the “Amendment”) would not have differed from that contained in the Amendment, which is the most recent amendment to such Registration Statement and was filed electronically on February 28, 2017. Comments or questions concerning this certificate may be directed to Caitlin Robinson at 1-800-225-2465, ext. 10044. Very truly yours, Putnam Absolute Return 100 Fund Putnam Absolute Return 300 Fund Putnam Absolute Return 500 Fund Putnam Absolute Return 700 Fund Putnam Global Sector Fund By: /s/ Jonathan S. Horwitz Jonathan S. Horwitz Executive Vice President, Principal Executive Officer and Compliance Liaison cc: James E. Thomas, Esq. Ropes & Gray LLP
